DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Declaration under 37 CFR 1/132
The declaration under 37 CFR 1.132 filed March 23, 2021 is sufficient to overcome the rejection of claims 1 - 10 based upon 35 USC 103 as being obvious in view of Miyake et al. (JP 2006316254).
Response to Arguments
Applicant’s arguments, see pages 2 - 3, filed March 23, 2021, with respect to the rejection of claim 10 under 35 USC 103 in view of Miyake et al. have been fully considered and are persuasive in view of the 1.132 declaration and arguments presented.  The rejection of claim 10 under 35 USC 103 has been withdrawn. 
Applicant’s arguments, see pages 2 - 3, filed March 23, 2021, with respect to the rejection of claims 1- 9 under 35 USC 103 in view of Miyake et al., and in view of Fuji Oil, Co., LDT and Hori et al. have been fully considered and are persuasive in view of the 1.132 declaration and arguments presented.  The rejection of claims 1- 9 under 35 USC 103 has been withdrawn. 
Allowable Subject Matter
Claims 1- 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by the Applicant on March 23, 2021 and the arguments therein.  Applicant’s arguments, along with the 1.132 declaration, were found .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2000-282080 (A) (Tanaka, R. et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622